UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2013 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of November 30, 2013 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) United States Treasury Bill 0.038%–0.047% 12/5/13 824,912 824,909 United States Treasury Bill 0.025%–0.060% 12/12/13 798,329 798,318 United States Treasury Bill 0.018%–0.078% 12/19/13 805,507 805,490 United States Treasury Bill 0.013%–0.103% 12/26/13 685,203 685,183 United States Treasury Bill 0.090% 1/2/14 200,000 199,984 United States Treasury Bill 0.040% 1/9/14 762,000 761,967 United States Treasury Bill 0.074% 1/16/14 125,000 124,988 United States Treasury Bill 0.033%–0.073% 1/23/14 1,822,500 1,822,404 United States Treasury Bill 0.041% 1/30/14 825,000 824,944 United States Treasury Bill 0.048% 2/6/14 885,000 884,921 United States Treasury Bill 0.075% 2/13/14 1,470,000 1,469,773 United States Treasury Bill 0.078%–0.080% 2/20/14 977,000 976,825 United States Treasury Bill 0.080% 2/27/14 710,000 709,861 United States Treasury Note/Bond 4.750% 5/15/14 400,000 408,461 Total U.S. Government and Agency Obligations (Cost $11,298,028) Total Investments (100.0%) (Cost $11,298,028) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
